DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments are moot in view of the new rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 13, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCoy et al., US 2014/0115625 in view of Zhao et al., US 2013/0191221.

1, 13, 15. McCoy teaches a method for determining personalized messages during a provisioning of digital content, wherein the method comprises:
A client device [108x, Fig. 1] and server [e.g. 104x, 106, Fig 1];
[ads] candidates by executing a relevance algorithm, which matches message [ad] metadata and content metadata based on a calculated a relevance score for advertisements to personalized message candidates [ads are selected/scored for insertion based on comparing content metadata with ad metadata, Figs. 3, paras. 51, 52, 59, 61, 62, 65], wherein the content metadata for each of the personalized messages candidates is extracted by analyzing content of the personalized message candidate [video streams or captions are analyzed to generate content metadata for comparison with ad candidates, Figs. 3, 5, paras. 59, 61, 65, 79, 82, 83], wherein the message metadata is determined from keywords or descriptions of the advertisements [message (ad) metadata is determined from second metadata, i.e. keywords/descriptions of ads, Figs. 3, 5, paras. 51, 52, 62, 82-84].
McCoy is silent on network cost analysis based on satisfaction of a SLA, and does not describe a server or client explicitly.
Zhao teaches a method of selecting ads to serve to users, wherein the process is adapted to calculate network costs for each of the personalized messages candidates of the set based on whether a service level agreement (SLA) between a network provider and the user would be satisfied if the personalized messages candidate is selected for delivery through a network to a client device of a user; and selecting a personalized message from among the set of personalized messages candidates based on the respective calculated network costs [ads are selected based on satisfaction of subscribed bandwidth of user terminal, i.e. network costs based on SLA; Fig. 1, paras. 40, 44, 46, 55, 60-62, 67, 76, 80].
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the references, using Zhao’s SLA-based ad selection, giving users the flexibility to choose a tier (including paid tiers), while allowing the operator to provision bandwidth [see Zhao, para. 62].

17, 18, and 19. Zhao teaches the method according to claim 1, wherein: the calculating of the network costs for each of the personalized messages candidates of the set is based on at least one of throughput and latency requirement of the SLA is satisfied if the personalized messages candidate is selected for delivery through a network to the client device of the user [ads are selected based on satisfaction of subscribed bandwidth (i.e. throughput) based on SLA; Fig. 1, paras. 40, 44, 46, 55, 60-62, 67, 76, 80].


Claims 2, 4-7, 11, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCoy and Zhao as cited above in view of Raleigh et al., US 2012/0289147.

2. The above references are silent on determining messages that are both relevant and cost efficient.  Raleigh teaches the method according to claim 1, wherein the step of determining the set of personalized messages is adapted to determine personalized messages that are both relevant and cost efficient [relevance reads on targeting by user or device, etc., and cost-efficient reads on minimizing network cost, or advertiser cost, etc., Figs. 5, 12, 18-20, 29, paras. 162, 308, 320, 322, 362, 409, 410, 437, 469, 470, 473, 475-480, 495, 496].
It would have been obvious to one skilled in the art before the effective filing date to modify the above references with Raleigh so that consumers see ads they are likely to be interested in, providing value to the advertiser. Raleigh also ensures that content is transmitted only to appropriate user devices with appropriate storage and playback capability [see Raleigh, para. 2].

4.  Raleigh teaches the method according to the claim 2, wherein the relevance score is dynamic and may change in reply to a temporal progress of the content provisioning, such as the relevance score is iteratively calculated during content provisioning [relevance value metric changes over time, paras. 136, 309, 318, 326, 350].

5.  Raleigh teaches the method according to claim 1, wherein the content metadata are extracted automatically, in particular [only required in the alternative (“or”)] wherein content metadata correspond to actual streamed content delivered to a client device [metadata corresponds to actual content, paras. 437, 523; also see Figs. 12, 29, paras. 410, 437, 469, 470, 472, 475-480, 496].

6.   Raleigh teaches the method according to claim 1, wherein the method further comprises the step of: processing demographic and operational constraints for provisioning of digital content to a client device [value metric for provisioning ad content is based on operational and demographic constraints, e.g. network cost, user location, etc., paras. 162, 172, 204, 320, 322, 362, 409, 410, 437, 469, 470, 473, 475-480, 495, 496].

7.  Raleigh teaches the method according to claim 1, wherein optimization of the determined set of personalized messages comprises the step of: applying a multivariate optimization algorithm in order to calculate an optimum of the determined set of personalized messages by maximizing the calculated relevance score [multiple variables are considered to optimize messages, e.g. likelihood to consume, col. 1211, Fig. 19; Figs. 14, 18, 20-22; paras. 217, 223, 294, 314, 325] and by minimizing demographic [e.g. minimizing user dissatisfaction; minimizing network costs/storage requirements, 162, 172, 204, 308, 320, 362].

11. Raleigh teaches the method of claim 1, wherein the set of cost-optimized personalized messages is determined for a group of client devices [paras. 334, 355, 371, 524, 613, 618].

12.   Raleigh teaches the method of claim 1, wherein the determined set of cost-optimized personalized messages is prepared for pre-loading into a client device for offline viewing or into a content server [content is preloaded onto storage element 501 (or large storage 2600), which then provides (serves) content to client devices, para. 87; also see Figs. 12, 26, 29, paras. 410, 437, 469, 470, 472, 475-480, 496].

14. (from 13) Raleigh teaches a content server for providing content, with:
an ad decision server according to the directly preceding claim 13 [see rejection of claim 13] and
a measurement unit for calculating network distribution costs for the set of personalized message candidates [e.g. processor 401, or content manager server, or storage element/network entities, para. 476; also see Figs. 5, 10, 18, 19, 29, paras. 282, 308, 318, 320, 322, 362, 409, 473, 475-480, 495].


Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy and Zhao as cited above in view of Villegas et al., US 2016/0029055.

[LDA used to classify users, para. 127].  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the references in order to generate relevance statistics from (and for) a large group of users, which can then be used to effectively target content.

10. Villegas teaches the method of claim 1, wherein the streaming process is an adaptive streaming process and in particular in a DASH, a HLS or another HTTP-based, RTP-based and/or RTMP-based audio and/or video streaming technique [e.g. http, paras. 106, 200].


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McCoy and Zhao as cited above in view of Rathod et al., US 2008/0204595.

9. Raleigh is silent on analyzing caption data.  Rathod teaches a method wherein the metadata are extracted automatically, in particular by using a computer vision algorithm, an audio and/or sound recognition algorithm and/or by processing subtitle data [keywords (i.e. metadata) are extracted via captions, Figs. 7-9, paras. 63, 64, 71, 124, 128]. Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to modify Raleigh, using captions as a way to create a value metric in the absence of explicit metadata.  When additional metadata is necessary or desired to improve ad targeting, captions can be leveraged to generate it.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015. The examiner can normally be reached M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY R NEWLIN/Examiner, Art Unit 2424